Title: The Comtesse de Quadt Wykeradt to John Adams: A Translation, 5 April 1782
From: Quadt Wykeradt, Comtesse de
To: Adams, John



The Hague, 5 April 1782
Monsieur

Since your Excellency has purchased our house in Fluwelen Burgwal where I am residing until May 1st, and where I must continue to be present in order to attend to my business affairs, I ask you permission to stay on for a month longer, or at least two weeks. In exchange, I offer to put the rooms and garden in order before your arrival and while hoping for a favorable reply, I have the honor to be, sir, your Excellency’s very humble servant

W: F: comtesse De Quadt Wykeradt nèe Baronne De Wyhe

